DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment filed 7/1/2022
Applicant’s Amendment, in tandem with the Examiner’s Amendment below, overcomes the prior art rejections of record. Therefore, the previous prior art rejections are withdrawn. Furthermore, the claims are found to be in condition for allowance, for the reasons below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffry Nelson on 7/19/2022.

The application has been amended as follows: 
1. A flow control device comprising: 
a housing including a flow passage extending from an inlet, through the housing to an outlet; 
a hollow tube within the housing defining a tube passage included in the flow passage of the housing, a valve seat in the housing and disposed between the inlet to the flow passage and an inlet to the tube passage of the hollow tube; and 
a drain check shuttle within the housing and configured to move reciprocally with respect to both the housing and the hollow tube, wherein the drain check shuttle has: 
a first position within the housing at which the drain check shuttle abuts the valve seat and the inlet to the tube passage, and the drain check shuttle spans and surrounds a gap between the valve seat and the inlet to the hollow tube
a second position displaced from the valve seat and which opens the gap.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, closest prior art of record Waight (US 3874404) is silent regarding “a first position within the housing at which the drain check shuttle abuts the valve seat and the inlet to the tube passage, and the drain check shuttle spans and surrounds a gap between the valve seat and the inlet to the hollow tube to block flow into the gap and through the flow passage” in the context of the claim. In Waight FIG 3, there is no gap that is both between the drain check shuttle and hollow tube inlet that is closed by the drain check shuttle.
No prior art remedies the deficiencies of Waight, and attempting the modification would warrant undue hindsight reasoning. Therefore, claim 1 is non-obvious.
Claims 2-4 are allowed by virtue of their dependency on claim 1.
	
Claim 5 remains allowed for the reason set forth in the Office Action filed 4/13/2022.
	
Regarding claim 6, closest prior art of record Waight is silent regarding “a drain check shuttle disposed in the inlet cap, the drain check shuttle having a first position adjacent both the valve seat and the inlet to the hollow tube to span the gap to prevent an incoming water flow into the gap, through the tube passage and to the outlet flow passage when an inlet water pressure is below a predetermined threshold” in the context of the claim. In Waight FIG 3, the drain check shuttle does not prevent flow into the gap, through the tube passage and to the outlet flow passage in any instance.
No prior art remedies the deficiencies of Waight, and attempting the modification would warrant undue hindsight reasoning. Therefore, claim 6 is non-obvious.
Claims 7-11 are allowed by virtue of their dependency on claim 6.

Claims 12-15 remain allowed for the reason set forth in the Office Action filed 4/13/2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Examiner, Art Unit 3753